Citation Nr: 9909086	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

2.  Entitlement to service connection for skin moles and a 
nodule on the head due to an undiagnosed illness.

3.  Entitlement to service connection for chronic joint pain 
due to an undiagnosed illness.  

4.  Entitlement to service connection for numbness in the 
extremities due to an undiagnosed illness.

5.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

6.  Entitlement to service connection for disorientation due 
to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to May 1983 
and from January to June 1991.  He served in southwest Asia 
from January 22, 1991, to May 17, 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In its June 1998 decision, the Board denied the 
veteran's claims for service connection for fatigue, skin 
moles and a nodule on the head, chronic joint pain, numbness 
in the extremities, headaches and disorientation, all due to 
undiagnosed illnesses.  The veteran appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).

In a joint motion for remand filed with the Court in October 
1998, the parties requested that the Court vacate and remand 
the case to the Board.  In its October 1998 order, the Court 
granted the motion and vacated and remanded the case to the 
Board.


REMAND

On October 14, 1998, United States Court of Appeals for 
Veterans Claims (Court) vacated the June 4, 1998 Board of 
Veterans Appeals decision, based on a Joint Motion for Remand 
and to Stay Further Proceedings.  The basis of the remand 
appears to be the issue of whether any of the veteran's 
disabilities can be attributed to "known clinical diagnosis 
based on 'history, physical findings and laboratory tests'."

In the "Pertinent Facts" portion of the remand, a summary of 
the veteran's physical condition during his first period of 
service and thereafter was recited.  This included references 
to having shakes, back pain, and numbness in the extremities 
noted in February 1981; to alcohol rehabilitation in April 
1981, and a concussion in May 1981.  

In various statements, the veteran indicated that he abused 
drugs and alcohol in the past, but had not used those 
substances regularly since 1983.  In a May 1995 VA 
psychiatric examination, he indicated that following his 
return to civilian life in 1991, he had been fired from his 
14-year job as a truck driver.  Occupational records should 
be obtained from his past employers, including any physical 
examinations, and sick leave data.

The veteran is seeking, in pertinent part, service connection 
for numbness of the extremities.  It is unclear to the Board 
whether the etiology is related to complaints made in 1981, 
or to his service in Southwest Asia.

Although various VA examinations show diagnoses of bilateral 
carpal tunnel syndrome versus sensory neuropathy, 
polyarthralgias, and myofascial type cephalalgia, it is 
unclear from the record if these diagnoses are symptoms or 
distinct diagnoses.  Further, the May 1995 VA found no 
evidence of any underlying pathology for lower extremity 
numbness or for fatigue.  A review of all of the examination 
reports shows that the examiners relied exclusively on the 
veteran's history regarding his claimed disabilities and had 
not reviewed his service medical records or the medical 
treatment records in his claims folder.  Medical opinions as 
to the etiology of these disabilities, based on all the 
evidence of record, is indicated for adjudicative purposes.  
The U.S. Court of Appeals for Veterans Claims has held that, 
under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty to assist 
a veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).

Accordingly, the case is in REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  These must 
include the names and addresses of all 
health care providers from May 1983 to 
the present.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
veteran for association with the claims 
folder.

3.  The veteran is to provide the names 
and addresses of all past employers.  Of 
particular interest would be the employer 
for whom he drove a truck for 14 years 
until he was fired.  He should be 
requested to sign releases allowing VA to 
obtain his personnel records.  All 
records received are to be associated 
with the claims folder.

4.  The RO should inquire of the veteran 
whether he has applies for Social 
Security Administration (SSA) disability 
benefits, or state disability benefits, 
including workmen's compensation.  If the 
response is in the affirmative, those 
records, including any medical 
documentation, are to be secured.

5.  When the foregoing development has 
been completed, the RO should arrange for 
VA examinations of the veteran by a 
neurologist, orthopedist, dermatologist 
and psychiatrist, to determine the nature 
and extent of any fatigue, skin moles and 
a nodule on the head, chronic joint pain, 
numbness in the extremities, headache 
disorder and disorientation present.  All 
indicated tests and studies are to be 
performed.  The claims folder must to be 
made available to the examiners prior to 
examination for use in the study of the 
case.

In particular, the orthopedist is 
requested to ascertain which joints are 
affected and describe any objective 
evidence perceptible to the examiner, by 
history, physical findings and laboratory 
tests.  The examiner is to indicate 
whether any of the joint pain can be 
attributed to the left ankle disorder 
noted in the claims folder, on either a 
direct or secondary basis.  

The neurologist is requested to describe 
the headaches, disorientation and 
numbness in the extremities ascertainable 
by objective evidence perceptible to the 
examiner, whether by history, physical 
findings and laboratory tests, and 
indicate whether any of the claimed 
disorders can be identified as having 
been present since the complaints of 
February 1981, or can be identified as 
the result of the concussion or the 
alcohol or substance abuse, also noted in 
the early 1980's.  

The dermatologist is requested to examine 
the veteran and describe any skin 
disorder found, based on objective 
evidence perceptible to the examiner, 
whether by history, physical findings and 
laboratory tests.  

The psychiatrist is requested to examine 
the veteran in order to determine the 
etiology of the claimed headaches and 
disorientation, based on objective 
evidence perceptible to the psychiatrist, 
whether by history, physical findings or 
laboratory tests.  All necessary tests 
and studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted.  

All of the examiners are requested to 
offer their opinions as to whether it is 
at least as likely as not that any 
current disability or disorder is 
etiologically related to service.  The 
examiners are requested to list all 
manifestations and objective symptoms of 
any disability found to be present.  The 
examiners should also comment on whether 
further specialized tests are required.  
The veteran's claims file must be made 
available to the examiners for review 
prior to the examinations.  Prior to the 
examinations, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examinations in order that he may make an 
informed decision regarding his 
participation in said examinations.

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the veteran's claims for 
service connection for fatigue, skin 
moles and a nodule on the head, chronic 
joint pain, numbness in the extremities, 
headaches and disorientation, to include 
consideration of the provisions of 
38 C.F.R. § 3.317.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



- 7 -


